Citation Nr: 1639401	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-30 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected ischemic heart disease and diabetes mellitus, type II.

2.  Entitlement to service connection for obstructive sleep apnea.  


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1959 to April 1963, and from November 1963 to December 1979.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision as to hypertension, and a January 2015 rating decision as to sleep apnea.  Both rating decisions were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Service connection for hypertension was reopened and remanded by a Board decision in January 2015.  The issues of service connection for hypertension and sleep apnea were both remanded by the Board in May 2016.  

Although a hearing before the Board was scheduled for July 2016, the Veteran did not appear and has not provided an explanation for his absence or a request to reschedule.  Therefore, the hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d).  

As noted in the May 2016 remand, the Veteran was previously represented by a private attorney who withdrew representation in May 2015.  As this withdrawal occurred prior to certification of the case, and the May 2015 letter indicated that the Veteran was informed, the withdrawal meets the requirements of 38 C.F.R. § 14.631(c) and is accepted by the Board.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence of record does not demonstrate that it is at least as likely as not that the Veteran's obstructive sleep apnea was caused by or incurred in service.  



CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.   

A May 2014 VA letter satisfied the duty to notify provisions.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran's private treatment records, VA treatment records, and service treatment records (STRs) as to the second period of his service have been obtained.  VA has not been able to locate STRs from the period of service from April 1959 to April 1963.  A June 2015 letter informed the Veteran of VA's inability to locate these records, and offered him the opportunity to submit them or to substitute other documents that might relate to his disability during service.  Therefore, VA's duty to assist has been met.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2).  

As noted above, the Veteran's service treatment records for the period from April 1959 to April 1963 are unavailable in this case.  In a case in which a Veteran's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist the Veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records. See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a Veteran in developing facts pertaining to a claim in a case in which service medical records are presumed destroyed includes the obligation to search for alternative medical records).  A review of the claims file reveals that VA has fulfilled its heightened duty to assist the Veteran.  The Veteran was made aware of the unavailability of these records, and has been given ample opportunity to submit evidence to substantiate his claim. The claims file contains the Veteran's VA treatment records, and various statements from the Veteran.

A VA examination was not conducted as to obstructive sleep apnea.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there is otherwise sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5013A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In this case, the Board finds that a current VA examination to determine whether the Veteran's sleep apnea is the result of his military service is not necessary to decide the claim.  Although the Veteran is currently diagnosed with sleep apnea, there is no competent or credible evidence of an in-service event of an association with service.  The most probative evidence of record weighs against finding an event or occurrence in service to which sleep apnea could be linked.  

There is no indication in the record that any evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).   

Law and Regulations

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection on a direct-incurrence basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises, and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Sleep Apnea Analysis

The greater weight of evidence indicates that the Veteran's sleep apnea was not caused by or related to his service.  There is no discussion of sleep apnea or snoring in the Veteran's service treatment records (STRs), including the October 1979 separation examination.  He denied frequent trouble sleeping in his November 1963 and December 1974 reports of medical history.  The Veteran has not pointed to any specific event or incident in service that he believes is the cause of his sleep apnea.  His November 2015 VA Form 9 appeal states that VA has not fully disclosed that the sleep apnea did not occur during service.  The Board, allowing the Veteran the benefit of the doubt, interprets this statement as an argument that VA has not proved that sleep apnea did not occur during service, meaning that the possibility remains that the sleep apnea may have occurred during service.  However, such speculation in the absence of any competent evidence indicating that the sleep apnea actually did occur in service is not sufficient to allow the Board to grant the Veteran's claim, or to trigger the need for an examination.  

The Veteran's VA treatment records indicate that he was diagnosed with moderate obstructive sleep apnea with mild desaturation in February 2010 after performing home sleep recording, at which point he was advised to use a CPAP machine.  There is no indication in this treatment note that the Veteran's sleep apnea began during or is related to service.  There is a note of snoring and daytime somnolence with a suspicious of obstructive sleep apnea as early as June 2009, but again there is no indication that these symptoms back to the period of the Veteran's active service.  The Veteran has not asserted that he had trouble with snoring or any other potential symptom of sleep apnea during service, nor has he provided lay statements from others stating that they have observed sleep apnea symptoms in service.  As there is no competent evidence of any event, incident, or symptom of sleep apnea during service, and the Veteran's STRs do not contain any treatment for sleep apnea but do contain two denials of frequent trouble sleeping, the evidence strongly indicates that the Veteran's sleep apnea did not begin during service.  

Therefore, the Board finds that the evidence of record weighs against the existence of an event in service that could be linked to the Veteran's current sleep apnea, and a medical examination is not necessary to deny this claim.  As the preponderance of the evidence is against the claim for service connection for sleep apnea, the benefit of doubt doctrine does not apply.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for sleep apnea is denied.


REMAND

An August 2015 VA examination found that it is less likely than not that the Veteran's hypertension was directly caused by his military service because the Veteran's STRs documented normal blood pressure at every recorded instance except one, and do not contain a diagnosis of hypertension.  The examiner noted that although the Veteran did not recall with certainty when his hypertension was diagnosed, it was certainly after 1981, and thus more than a year after separation from service in December 1979.  This rationale is sufficient to establish that the Veteran is not entitled to presumptive service connection for hypertension under 38 C.F.R. § 3.309.  However, if presumptive service connection is not established, service connection on a direct basis must still be considered.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  The August 2015 opinion does not provide sufficient information for the Board to consider the Veteran's claim on a direct basis.  An adequate examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The August 2015 report contains a clear conclusion that the Veteran's hypertension is less likely than not directly caused by service, and supporting data that he had normal blood pressure readings in service with one exception and was not diagnosed with hypertension within a year of separation, but does not provide a reasoned medical explanation demonstrating why the blood pressure readings in service support his conclusion.  Therefore, the examination opinion is inadequate.  

The Board also notes that there is no discussion of the effects of herbicides.  Although the Veteran has not fully expressed his contentions as to entitlement to service connection for hypertension, the claim was brought at the same time as claims for diabetes mellitus, ischemic heart disease, and prostate cancer.  The diabetes mellitus, ischemic heart disease, and prostate cancer claims were eventually granted due to a presumed association with herbicides.  The Veteran was presumed to have been exposed to herbicides because he served on the U.S.S. Union, a ship that was docked on inland waterways in Vietnam during the Vietnam era.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  In March 2012, the Veteran requested the status of his claims and referred this group of claims, including the claim for hypertension, as claims for Agent Orange.  Therefore, it is reasonable to conclude that the Veteran contends that his hypertension was caused by his exposure to herbicides in service.  

Although VA has not conceded a relationship between hypertension and herbicides such as Agent Orange, it is significant to note that prior to 2006, the National Academy of Sciences (NAS) placed hypertension in the "Inadequate or Insufficient Evidence" category.  However, in its update in 2006, NAS elevated hypertension to the "Limited or Suggestive Evidence" category.  Update 2012 provides the history of NAS changing the categorization of hypertension beginning in its 2006 Update and subsequent Updates.  See 79 Fed. Reg. 20,308 (Apr. 11, 2014).  The NAS updates are published in the Federal Register by VA, and thus VA is on notice as to the information contained therein.

Update 2012 notes that NAS has defined this category of limited or suggestive evidence to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  Id. at 20,309.

The suggestive evidence of an association can arguably be sufficient to establish an "indication" that the current disability "may be related" to herbicide exposure during service, as contemplated by 38 U.S.C.A. § 5103A(d)(2)(B).  

Upon remand, a supplemental opinion should be obtained that considers whether the Veteran's hypertension is caused by service, to include herbicide exposure.  As the portion of the August 2015 examination report discussing secondary service connection contains adequate rationale, secondary service connection need not be addressed in the supplemental opinion requested upon remand.  

The claims folder should also be updated to include VA treatment records compiled since June 20, 2016.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all treatment records for the Veteran from the VA Medical Center in San Diego, California and all associated outpatient clinics including the Mission Valley Clinic, dated from June 20, 2016 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  Forward the claims file to the August 2015 examiner, or another appropriate VA clinician.  After reviewing the claims file, the clinician is provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was incurred in or otherwise etiologically related to service, to include exposure to herbicides.  

A full and complete rationale is required for any opinion provided.  The examiner is advised that the absence of a disability on the list of disorders VA presumes to be related to herbicide exposure may not serve as the sole basis for a negative nexus opinion.  The opinion should also discuss why the blood pressure readings in service, as referenced in the August 2015 opinion, support the conclusion regarding whether the Veteran's hypertension was caused by service.  

3.  After completing the above development, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


